Citation Nr: 1031596	
Decision Date: 08/23/10    Archive Date: 09/01/10	

DOCKET NO. 09-44 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Philippines



THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The appellant had alleged service with the recognized guerrillas 
from October 1943 to January 1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  


CONCLUSION OF LAW

The requirements for legal entitlement to a one-time payment from 
the Filipino Veterans Equity Compensation Fund have not been met.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.9, 3.40, 
3.203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence he is expected to provide.  However, in 
the case at hand, the service department has certified that the 
appellant had no service as a member of the Phillipine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Under the 
circumstances, there is no possibility that the Veteran's claim 
for benefits might be substantiated.  Accordingly, further 
consideration of the provisions of the VCAA is not necessary in 
this case.  

One-Time Payment from the Filipino Veterans Equity Compensation 
Fund

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the appellant's claims 
file, which includes his multiple contentions, as well as service 
administrative records, reports of the National Personnel Records 
Center, and various affidavits.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's claim, 
and what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The appellant in this case argues that he has the requisite 
service to qualify for VA benefits, namely, a one-time payment 
from the Filipino Veterans Equity Compensation Fund.  

In that regard, a "Veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  A 
"Veteran of any war" is defined as any Veteran who served in the 
active military, naval, or air service during a period of war.  
38 C.F.R. § 3.1(e) (2009).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowances, except for those inducted 
between October 6, 1945 and June 30, 1947 inclusive, who are 
included for compensation benefits, but not for pension benefits.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the Military 
Order of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service-department-certified recognized guerrilla 
service, and unrecognized guerrilla service under a recognized 
commissioned officer [only if the person was a former member of 
the United States Armed Forces (including the Philippine Scouts), 
or the Commonwealth Army prior to July 1, 1946] is included for 
compensation benefits, but not for pension or burial benefits.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(c)(d) (2009).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a)(d) (2009).  

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD 214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department under the following conditions:  
(1) the evidence is a document issued by the service department; 
(2) the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.  




In the case at hand, the appellant has submitted evidence showing 
service with "M" Company, 3rd Battalion, 66th Infantry, U.S. 
Armed Forces in the Philippines, from October 1943 to 
January 1945.  Moreover, based on the evidence of record, it 
would appear that the appellant's name appears on the recognized 
guerrilla roster maintained by the Manila RO.  

Nonetheless, in correspondence from the National Personnel 
Records Center dated in July 2008, it was noted that the 
appellant had no service in the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Significantly, and as noted above, VA is 
bound by service department determinations regarding what 
constitutes service in the Armed Forces of the United States.  

In the case at hand, the appellant has submitted documentation 
from the Republic of the Philippines which shows that he served 
in the Armed Forces of that nation.  However, that documentation 
does nothing to alter the finding of the National Personnel 
Records Center that the appellant had no active service in the 
Armed Forces of the United States.  

The Board acknowledges that the appellant has submitted 
affidavits, statements, and various other evidence purporting to 
show that he did, in fact, serve in the Armed Forces of the 
United States during World War II.  However, there currently 
exists no official service department documentation of Philippine 
service which would qualify as service in the United States Armed 
Forces.  Under the circumstances, and given that the appellant 
has failed to meet the most basic requirement of a claim for 
payment from the Filipino Veterans Equity Compensation Fund, his 
claim for such benefits must be denied.  




ORDER

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


